           Case 2:18-cv-00091-RFB-EJY Document 84 Filed 08/24/20 Page 1 of 3


 1   AARON D. FORD
      Nevada Attorney General
 2   CHARLES D HOPPER (Bar No. 6346)
      Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., Ste. 3900
     Las Vegas, NV 89101
 5   Telephone: (702) 486-3655
     Facsimile: (702) 486-3773
 6   E-Mail: cdhopper@ag.nv.gov
     Attorneys for Defendants
 7   Tara Carpenter, David
     Carpenter, Dr. John Scott,
 8   Adrian Garcia, Robert
     LeGrand & Quentin Byrne
 9
10

11

12                          UNITED STATES DISTRICT COURT

13                                  DISTRICT OF NEVADA

14   JOHN MANUEL RUIZ,                                CASE NO. 2:18-cv-00091-RFB-EJY

15                     Plaintiff,

16    v.                                           MOTION FOR EXTENSION OF TIME
                                                   TO RESPOND TO COURT ORDER RE
17   NEVADA DEPARTMENT OF                             SUGGESTION OF DEATH AND
     CORRECTIONS, et al.,                              ACCEPTANCE OF SERVICE
18                                                          (ECF NO. 80)
                        Defendants.
19

20

21         Defendants Tara Carpenter, David Carpenter, Dr. John Scott, Adrian Garcia, Robert

22   LeGrand and Quentin Byrne, by and through counsel, Aaron D. Ford, Nevada Attorney

23   General, and Charles D Hopper, Deputy Attorney General, hereby file their Motion for

24   Extension of Time to Respond to Court Order re Suggestion of Death and Acceptance of

25   Service.

26         I.    INTRODUCTION
27         This is an inmate Civil Rights lawsuit. Plaintiff John Manuel Ruiz (Ruiz) filed his
28   First Amended Complaint (FAC) on August 23, 2018. (ECF No. 12).


                                           Page 1 of 4
           Case 2:18-cv-00091-RFB-EJY Document 84 Filed 08/24/20 Page 2 of 3


 1         Pursuant to the Court’s May 28, 2019 Screening Order, Ruiz was allowed to proceed
 2   on one claim of sexual assault against Defendant Fredericks; one claim of failure to protect
 3   against Defendants Chacon, D. Carpenter, Simms, Kerri and R. Garcia; one claim of
 4   retaliation against Defendants Chacon, D. Carpenter, Simms, LeGrand, T. Carpenter,
 5   Byrne, Rosas and Garcia; one claim of due process in disciplinary hearings against
 6   Defendants D. Carpenter and Simms; one claim of deliberate indifference to serious
 7   medical needs against Defendant Scott; and one claim of deprivation of property against
 8   Defendant Rosas. (ECF No. 13 at 15-16).
 9         On August 7, 2020, this Court entered an Order wherein it ordered Defendants to
10   refile their suggestion of death and to file a notice with the Court stating whether
11   Defendants will accept service of process for Celia Chacon within fifteen (15) days of the
12   date of the Order, which would result in a due date of August 24, 2020. (ECF No. 80).
13         II.    APPLICABLE LAW
14         Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as
15   follows:
16                When an act may or must be done within a specified time, the
                  court may, for good cause, extend the time: (A) with or without
17                motion or notice if the court acts, or if a request is made, before
                  the original time or its extension expires; or (B) on motion made
18                after the time has expired if the party failed to act because of
                  excusable neglect.
19

20         Any request to change deadlines established in the scheduling order must be

21   supported by a showing of good cause pursuant to FED. R. CIV. P. 16(b)(4), which turns

22   primarily on a showing that the deadlines currently in place could not reasonably be met

23   despite the diligent of the movant. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,

24   609 (9th Cir. 1992).

25         III.   ARGUMENT

26         Ruiz respectfully requests a twenty-one (21) day extension of time to respond to the

27   Court Order regarding suggestion of death and notice regarding acceptance of service.

28   Defense counsel has been unavailable due to medical issues and is now transferring



                                             Page 2 of 4
           Case 2:18-cv-00091-RFB-EJY Document 84 Filed 08/24/20 Page 3 of 3


 1   divisions within the Attorney General’s office. The requested extension would allow for the
 2   new Deputy Attorney General assigned to this case to have enough time to familiarize
 3   him/herself with the case and catch up. If the Court grants the twenty-one (21) days
 4   extension, the suggestion of death and notice of acceptance of service would be due
 5   September 14, 2020.      Accordingly, Ruiz respectfully requests a twenty-one (21) day
 6   extension of time to refile the suggestion of death and to file a notice regarding acceptance
 7   of service.
 8          IV.    CONCLUSION
 9          For the foregoing reasons, Ruiz respectfully requests a twenty-one (21) day extension
10   of time to refile the suggestion of death and to file a notice regarding acceptance of service.
11          DATED this 24th day of August, 2020.
12                                            AARON D. FORD
                                              Attorney General
13

14                                            By: /s/ Charles D Hopper
                                                 Charles D Hopper (Bar. No. 6346)
15                                               Deputy Attorney General
                                                 Attorneys for Defendants
16                                               Tara Carpenter, David
                                                 Carpenter, Dr. John Scott,
17                                               Adrian Garcia, Robert
                                                 LeGrand & Quentin Byrne
18

19                                      ORDER
20
       IT IS HEREBY ORDERED that Defendants' Motion for Extension of Time to Respond to
21     Court Order Re Suggestion of Death and Acceptance of Service (ECF No. 83) is
       GRANTED.
22

23     IT IS FURTHER ORDERED that Defendants shall have up to and including September 14,
       2020 to refile the suggestion of death and to file a notice with the Court regarding
24     acceptance of service for Celia Chacon.
25

26                                                       _________________________________
                                                         UNITED STATES MAGISTRATE JUDGE
27
                                                         Dated: August 24, 2020
28



                                              Page 3 of 4
